Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/16/21 has been entered. 
Status of Claims
Applicant’s reply filed on 1/16/21 is acknowledged.  Claims 8-17 and 20 were canceled.  Claims 21-22 were previously added to the claims filed on 8/25/20.  Claims 1-7, 18-19 and 21-22 are pending and are under examination. 
It should be noted that the claims filed 1/16/21 presented for examination appear to be an exact copy of the claims filed 8/25/20 because the claims filed 1/16/21 appear to have the same underlined claim amendments, and the status identifiers for claims 21-22 are still indicated as “new” although they were initially presented as “new” in the claims filed on 8/25/20.  Nevertheless, because claims 1-7, 18-19 and 21-22 filed on 1/16/21 were filed with the RCE, these claims will be subject to examination. 
Response to Reply
Claim Objections
Claims 21-22 are objected to because of the following informalities: the status identifier for each claim should indicate “previously presented” since each claim was previously presented in the claims filed on 8/25/20.  Appropriate correction is required.
Drawings
In light of applicant’s claim amendments and arguments, the prior drawing objections are withdrawn, except for the following below.  
The prior drawing objection to the sampling device is maintained because reference numeral 14, which is cited on page 6 of applicant’s reply as being the equivalent feature to the sampling device, refers to the light detector, and not the sampling device.  See e.g., [0028] of applicant’s published application.  While applicant cites that the light detector 14 is the equivalent feature of the sampling device, it is then unclear what feature in the drawings refers to the claimed light detector in claim 1. 
The following prior drawings objections are modified.  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a light detector (claims 1, 18, 21, 22); a sampling device (claims 1, 18, 21, 22); and a sampling device connected to the light detector (claims 1 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Rejections - 35 USC § 112
The prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are maintained.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 18-19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 is rejected because “a first plurality of magnets arranged at a first position on horizontal sides of the light beam around the sample holder” and “a second plurality of magnets arranged at a second position on horizontal sides of the light beam around the sample holder” is unclear.  Because the claim is directed to a device, e.g., a structure, the claim limitations should structurally further define the claimed invention.  In light of applicant’s drawings in fig. 3 and 6, for example, to structurally further define the claimed invention, the Office suggests amending the claim language to recite the first or second plurality of magnets arranged on opposite sides of the sample holder.  Furthermore, because claim 1 claims one sample holder, it is unclear how the first and second plurality of magnets are arranged around the same sample holder in light of applicant’s drawings. 
Claims 1 and 18 are rejected because “a sampling device connected to the light detector” is unclear.  In light of applicant’s argument on page 6 of applicant’s reply, which indicates the light detector 14 as being the equivalent feature to the sampling device, and paragraph [0028] of applicant’s published application, it is unclear whether the sampling device and the light detector are two separate features, or one feature.   
Claims 2 and 3 are rejected because “the plurality of magnets” raises an antecedent basis issue.  
The prior rejection of claim 3 is maintained because it is unclear how the claim language of claim 3 structurally further defines the claimed device.  What structures cause the sample holder and/or plurality of magnets to be movable?  For examination purposes, the Office will give the claim language the appropriate weight and interpret the claim language as intended use and/or functional claim language.
The prior rejection of claims 4 and 5 are maintained because it is unclear how the first and second magnetic fields structurally further define the claimed device.  Claims 4 and 5 are directed to a "device," i.e., a structure, and as such, the limitations of the claim serve to further define the structure.  Here, the claimed, e.g., “first or second magnetic field,” is a form of energy and is not a structure in the sense of being a part or device within a structure. For examination purposes, the Office will give the claim language the appropriate weight and interpret the claim language as intended use and/or functional claim language.
Claim 5 is rejected because it is claimed as being dependent on claim 5. 
Claim 18 is rejected because “at least two pluralities of permanent magnets arranged on horizontal sides of the light beam around the sample holder” is unclear.  Because the claim is directed to a system, i.e., a structure, the claim limitations should structurally further define the claimed invention.  In light of applicant’s drawings in fig. 3 and 6, for example, to structurally further define the claimed invention, the Office 
The prior rejection of claim 19 is maintained because it is unclear how the claim language of claim 19 structurally further defines the claimed system.  What structures cause the pluralities of permanent magnets to be movable?  For examination purposes, the Office will give the claim language the appropriate weight and interpret the claim language as intended use and/or functional claim language.
Claim 21 is rejected because “the magnetic field” in line 2 raises an antecedent basis issue.   Because the claim language is referring to the first position and the first direction, is this magnetic field referring to the first magnetic field?
Claim 21 is rejected because “the magnetic field” in last line raises an antecedent basis issue.   Because the claim language is referring to the second position and the second direction, is this magnetic field referring to the second magnetic field?
Claim 21 is rejected because “the sampling device is configured to sample the light detector” is unclear.  In light of claims 1 and 18, which recite the “sampling device . . . configured to sample the light beam,” it appears the sampling device in claim 21 samples the light beam, and not the light detector.  
Claim 21 is rejected because it is unclear how the functional claim language, which is recited after “configured to” structurally further defines the claimed device.  In addition, the recitation in the “when” paragraph is unclear because it appears to recite 
Claim 22 is rejected because “the magnetic field” in lines 2-3 raises an antecedent basis issue.   Because the claim language is referring to the first position and the first direction, is this magnetic field referring to the first magnetic field?
Claim 22 is rejected because “the magnetic field” in line 8 raises an antecedent basis issue.   Because the claim language is referring to the second position and the second direction, is this magnetic field referring to the second magnetic field?
Claim 22 is rejected because “the sampling device is configured to sample the light detector” is unclear.  In light of claims 1 and 18, which recite the “sampling device . . . configured to sample the light beam,” it appears the sampling device in claim 22 samples the light beam, and not the light detector.  
Claim 22 is rejected because it is unclear how the functional claim language, which is recited after “configured to” structurally further defines the claimed system.  In addition, the recitation in the “when” paragraph is unclear because it appears to recite the function(s) and/or intended use of the at least two pluralities of permanent magnets without positively claiming the structural features that perform the function(s) and/or intended use. 
Claim Interpretation
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 
Prior Art Rejection
The prior art rejection is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Grimberg et al. (“Grimberg,” US Pub. No. 2015/0377857, previously cited) in view of Deng et al. (“Deng,” US Pub. No. 2006/0126990, previously cited). 
As to claims 1 and 18, Grimberg discloses a diagnostic device (or system) comprising: 
a light source (“light source,” [0007] et seq.) configured to transmit a light beam through a biofluid sample in a sample holder (e.g., apparatus where sample 18 is held in) to a light detector (“light detector,” [0007] et seq.); 
a first plurality of magnets (30 and 34, or 74 and 82 in [0037] and [0045] et seq.) arranged at a first position on horizontal sides of the light beam around the sample 
a second plurality of magnets (32 and 36, or 76 and 84 in [0037] and [0045] et seq.) arranged at a second position on horizontal sides of the light beam around the sample holder and configured to generate a second magnetic field in a second direction (see e.g., figs. 2, 3, 7 and 8); and 
a sampling device connected to the light detector (e.g., see 112 rejection above, 20, 164, photodetector, [0032] et seq.) configured to sample the light beam under the first magnetic field and the second magnetic field (e.g., [0032] et seq.). 
With regard to claims 1 and 18, while Grimberg discloses in e.g., [0030-0039], a controller that determines whether a crystal exists (e.g., multiple readings determine the presence or absence of malaria, [0030] et seq., which is based on presence of absence of crystals in sample, [0037] et seq.) based on data from the from the first magnetic field in the first direction, and to discern a type of the crystal based on data sampled from the second magnetic field in the second direction (e.g., difference measurement can be compared to one or more thresholds or sample results of positive and/or negative samples to determine an existence and/or a progression of malaria in the blood sample, or a lack of existence of malaria in the blood sample, [0030].  The comparison to thresholds or sample results is discerning the type of crystal), Grimberg does not specifically disclose the sampling device comprises the controller.  Deng discloses a processor may include one or more wavelength de-multiplexing elements, optical spectral meters, wavelength meters, photodetectors, differential amplifiers, and analog to digital converters (e.g., [0039] et seq.).  It would have been obvious to one having 
	As to claim 2, see permanent magnets in e.g., [0008] et seq. of Grimberg. 
As to claims 3 and 19, see rotational magnet assembly in e.g., [0008] et seq., and linear movable holder in e.g., [0031] of Grimberg.
As to claims 4-5, see e.g., first and second magnetic fields in e.g., [0037] and [0045] et seq. of Grimberg.
As to claim 6, see at least four magnets in e.g., figs. 1-3, 7, 8 and [0032] et seq. of Grimberg. For example, in fig. 1, the rotational magnet assembly on each side has 2 magnets of Grimberg.
As to claim 7, paragraph [0008] recites that the first and second rotational magnet holders having one or more permanent magnets of Grimberg. 
As to claims 21 and 22, see 112 rejections above and e.g., [0030-0039] of Grimberg.
Response to Arguments
Applicant's arguments filed 1/16/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument, “Grimberg does not disclose at least the second plurality of magnets arranged at the second position to generate a second magnetic field in a second direction,” the Office respectfully disagrees.  As explained in the prior art rejection above, Grimberg discloses a second plurality of magnets (32 and 36, or 76 and 84 in [0037] and [0045] et seq.) arranged at a second position on 
In response to applicant’s argument, “because the device of Grimberg cannot be used to detect the presence of crystals in a biofluid sample and discern the type of crystal (e.g., useful in diagnosing Gout), even if one were to change the magnetic field as used by Grimberg,” the Office respectfully disagrees.  As explained in the prior art rejection above, Grimberg discloses in e.g., [0030-0039], a controller that determines whether a crystal exists (e.g., multiple readings determine the presence or absence of malaria, [0030] et seq., which is based on presence of absence of crystals in sample, [0037] et seq.) based on data from the from the first magnetic field in the first direction, and to discern a type of the crystal based on data sampled from the second magnetic field in the second direction (e.g., difference measurement can be compared to one or more thresholds or sample results of positive and/or negative samples to determine an existence and/or a progression of malaria in the blood sample, or a lack of existence of malaria in the blood sample, [0030].  The comparison to thresholds or sample results is discerning the type of crystal).  
In response to applicant’s argument, “Claim 18 has been amended to recite, “at least two pluralities of permanent magnets arranged on horizontal sides of the light beam around the sample holder and configured to generate a first magnetic field in a first direction and a second magnetic field in a second direction”. For at least the reasons described above with respect to claim 1, Grimberg fails to anticipate claim 18 and associated dependent claim 19,” the Office respectfully disagrees.  Grimberg 
Double Patenting
As previously explained in the Office Action filed 11/20/20, the prior rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9575052 is withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



5/22/21